DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure filed June 29, 2020 has been considered.  An initialed copy of each is enclosed.
Notably, the disclosure statement lists a Search Report.  The listing of the references cited in a Search Report itself is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98.  37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed.  In addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, "the list ... must be submitted on a separate paper."  Therefore, the references cited in the Search Report have not been considered.  Applicant is advised that the date of submission of any item of information or any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the IDS, including all "statement" requirements of 37 CFR 1.97(e).  See MPEP § 609.05(a).
Note: If copies of the individual references cited on the Search Report are also cited separately on the IDS (and these references have not been lined-through) they have been considered.


Election/Restrictions
This application contains claims directed to the following patentably distinct species of the invention or possibly generic to the following disclosed species of the invention, wherein the polypeptide is a polypeptide having an amino acid sequencer selected from the group of SEQ ID NO: 45, SEQ ID NO: 8, SEQ ID NO: 24, and SEQ ID NO: 22. The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species.  In addition, these species are not obvious variants of each other based on the current record. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, none of the claims are generic since each is drawn to in the alternative to each of the different species of the invention.
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
During a telephone conversation with Duen Yan on January 6, 2021 a provisional election was made with traverse to prosecute the species of the invention in which the polypeptide is a polypeptide comprising the amino acid sequence of SEQ ID NO: 8.  
Applicant is reminded that upon the cancellation of claims to or encompassing a non-elected invention or species thereof, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 

The application has been amended as follows:

In the specification: 

The first paragraph at page 1 of the specification has been replaced with the following amended version thereof:

This application is a continuation of U.S. Patent application 16/851,627, filed 17 April 2020, now U.S. Patent No. 10,792,350, issued 17 April 2020, which is a continuation of U.S. Patent application 16/748,350, filed 21 January 2020, now U.S. Patent No. 10,668,138, issued 02 June 2020, which is a continuation of U.S. Patent application 16/563,151, filed September 6, 2019, now U.S. Patent No. 10,576,135, issued 3 March 2020, which is a continuation of U.S. Patent application 16/409,393, filed May 10, 2019, now U.S. Patent No. 10,449,239, issued 22 October 2019, which is a continuation of U.S. Patent Application No. 15/869,471, filed January 12, 2018, now U.S. Patent No. 10,357,551, issued 23 July 2019, which is a continuation of U.S. Patent Application No. 15/073,528 filed 17 March 2016, now U.S. Patent No. 10,076,560, issued 18 September 2018), which claims priority to U.S. Provisional application No. 62/134,253, filed 17 March 2015, and GB 1504502.4, filed 17 March 2015, the contents of which are incorporated herein by reference in their entireties.

The 5th paragraph at page 69 of the specification has been replaced with the following amended paragraph:

Nevertheless, these stretches can be important to provide an efficient introduction of the peptide according to the present invention into the cells. In one embodiment of the present invention, the peptide is part of a fusion protein which comprises, for example, the 80 N-terminal amino acids of the HLA-DR antigen-associated invariant chain (p33, in ™ Accession number X00497. In other fusions, the peptides of the present invention can be fused to an antibody as described herein, or a functional part thereof, in particular into a sequence of an antibody, so as to be specifically targeted by said antibody, or, for example, to or into an antibody that is specific for dendritic cells as described herein.

In the claims:

Claims 1, 11, 15, 16, 18, and 19 have been amended as follows:
 
1.	(Currently Amended) A method of treating cancer in a HLA-A*02+ patient, wherein said cancer comprises cancer cells that overexpress a COL12A1 polypeptide comprising the amino acid sequence of SEQ ID NO: [[45,]] 8, in vitro CD8+ cytotoxic T cells with an antigen presenting cell presenting at its surface in complex with an MHC class I molecule a peptide consisting of the amino acid sequence of SEQ ID NO: [[45,]] 8, melanoma, uterine cancer, gall bladder cancer, bile duct cancer, and non-Hodgkin lymphoma.

11.	(Currently Amended) The method of claim 1, wherein the antigen presenting cell is infected with a recombinant virus expressing a peptide consisting of the amino acid sequence of SEQ ID NO: [[45,]] 8, 

15.	(Currently Amended) The method of claim 1, wherein the cancer is stomach cancer.

16.	(Currently Amended) The method of claim 1, wherein the cancer is esophageal cancer.

18.	(Currently Amended) The method of claim 1, wherein the cancer is ovarian cancer.

19.	(Currently Amended) The method of claim 1, wherein the cancer is uterine cancer.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Support for the amendment to the claims is found throughout the specification, including the claims, as originally filed (e.g., the disclosures at page 31 and in Table 4-2).

The prior art does not teach or fairly suggest a method of treating cancer in a HLA-A*02+ patient, wherein said cancer comprises cancer cells that overexpress a COL12A1 polypeptide and present at their surface in complex with an MHC class I molecule a peptide consisting of the amino acid sequence of IVDDLTINL (SEQ ID NO: 8), said method comprising administering to said patient an effective amount of activated antigen-specific CD8+ cytotoxic T cells to kill cancer cells, wherein said activated antigen-specific CD8+ cytotoxic T cells are produced by contacting in vitro CD8+ cytotoxic T cells with an antigen presenting cell presenting at its surface in complex with an MHC class I molecule a peptide consisting of the amino acid sequence of IVDDLTINL (SEQ ID NO: 8), wherein said cancer is selected from pancreatic cancer, lung cancer (NSCLC), colorectal cancer, esophageal cancer, ovarian cancer, gastric (stomach) cancer, melanoma, uterine cancer, gall bladder cancer, bile duct cancer, and non-Hodgkin lymphoma (NHL).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Claims 1-20 have been allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN L RAWLINGS whose telephone number is (571)272-0836.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on (571)272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN L RAWLINGS/Primary Examiner, Art Unit 1643                                                                                                                                                                                                        

slr
January 12, 2021